DETAILED ACTION
This action is written in response to the application filed 5/9/18. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b) - Indefiniteness
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1, 4, and 7 each recite “obtaining a learning context an educational content”. This limitation seems to be grammatically incorrect, and is incoherent. (It may be missing a preposition or conjunction.) Dependent claims 2-3, 5-6, and 8 each inherit this deficiency from their respective parent claims.
Claims 1, 4, and 7 each recite “the learning content”. This phrase lacks antecedent basis. Dependent claims 2-3, 5-6, and 8 each inherit this deficiency from their respective parent claims.
Claims 1, 4, and 7 each additionally recite “determining a context sources”; this limitation seems to be have a quantity mismatch (a source vs. a plurality of sources).
Claim 5 depends upon itself, and therefore is incoherent. Additionally, claim 5 recites a method, whereas its presumed parent claim
Likewise, claim 6 depends upon itself, and therefore is incoherent. Additionally, claim 6 recites a method, whereas its presumed parent claim 5 should recite a computerized system.
For the purpose of examination with respect to prior art, the Examiner will interpret claims 5 and 6 as if they depended upon claims 4 and 5, respectively (thus paralleling the language of dependent claims 2-3).

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are (in claim 7): “a policy plane”, “a content plane”, and “a taxonomy plane”.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In determining whether the claims are subject matter eligible, the Examiner applies the 2019 USPTO Patent Eligibility Guidelines. (2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, Jan. 7, 2019.)
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—claim 1 recites a method, which is a process.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the limitations identified below, as drafted, are each a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.
“determining a context sources”;
“tagging the context sources”;
“applying a policy-based enrichment”; and
“implementing a contextual search”.
Claim 1 does not recite even generic computer hardware. Therefore, the claim recites a mental process.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—the judicial exception is not integrated into a practical application. Because not even generic computer components are recited, there is nothing to tie the 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—the only additional limitation (besides the mental processes identified above) is “obtaining a learning context”. This is insignificant pre-solution activity, i.e. data gathering.
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claims 4 and 7, which recite a system and a similar method, respectively, as well as to dependent claims 2-3, 5-6, and 8.
Dependent claims 2 and 5 specify additional details about the learning context, i.e. additional details about the data sources used in the recited method. (This is insignificant pre-solution activity.)
Dependent claims 3, 6, and 8 specify additional details about the context source, i.e. additional details about the data sources used in the recited method. (This is insignificant pre-solution activity.)
Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klašnja-Milićević (Klašnja-Milićević, Aleksandra, Mirjana Ivanović, and Alexandros Nanopoulos. "Recommender systems in e-learning environments: a survey of the state-of-the-art and possible extensions." Artificial Intelligence Review 44.4 (2015): 571-604.).
Regarding claims 1 and 4, Klašnja-Milićević discloses a computerized method (and a related computerized system) useful for automated policy-based enrichment of educational content based on a learning context in an online educational platform comprising:
obtaining a learning context an educational content;
P. 572: “Such a RS [recommender system] utilizes information about learners and learning activities (LA) and recommend items such as papers, web pages, courses, lessons and other learning resources which meet the pedagogical characteristics and interests of learners”
P. 591, sec. 4.1, fig. 4 (and accompanying description): Items I.
determining a context sources of the learning content;
PP. 591-93, secs. 4.1-4.3. As illustrated in fig. 4, both Tags T and Users U provide context for the learning content, i.e. items I.
tagging the context sources with a metadata tag that categorizes the educational content using one or more learnable tags, wherein a learnable tag comprises a multi-taxonomy categorization of the educational content;
P. 589, sec. 4: “Collaborative tagging is employed as an approach, which is used for automatic analysis of user preference and recommendation. To improve recommendation quality, metadata such as content information of items has typically been used as additional knowledge. With the increasing reputation of the collaborative tagging systems, tags could be interesting and useful information to enhance algorithms for recommender systems. Collaborative tagging systems allow users to upload their resources, and to label them with arbitrary words, so called tags (Golder and Huberman 2005).”
The Examiner additionally interprets “multi-taxonomy categorization” as encompassing classification according to a folksonomy, see discussion in Klašnja-Milićević at pp. 590-91.
applying a policy-based enrichment to the educational content to produce enriched and categorized educational content; and
P. 592: “In tag recommender systems the recommendations are, for a given user u ∈ U and a given resource r ∈ R, a set Tˆ (u, r ) ⊆ T of tags. In many cases, Tˆ (u, r ) is computed by first generating a ranking on the set of tags according to some quality or relevance criterion, from which then the top n elements are selected (Janssen et al. 2007).”
Also, pp. 586-87, sec. 3.4: Association rule mining, e.g. “optimizing the content of an e-learning portal by determining the content of the most interest”.
implementing a contextual search to locate and retrieve a specified enriched and categorized educational content.
P. 577, fig. 1: Recommendations techniques for RS in e-learning environment. 
P. 586, sec. 3.4: Association rule mining.
PP. 592-93, sec. 4.2: Tag-based recommender system.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Klašnja-Milićević and Lytras (Lytras, Miltiadis D., and Miguel Angel Sicilia. "The Knowledge Society: a manifesto for knowledge and learning." International Journal of Knowledge and Learning 1.1-2 (2005): 1-11.).

Regarding claims 2 and 5, Klašnja-Milićević discloses their further limitations wherein the learning context comprises an entity role, a task type, an industry type, and domain type.
Entity role: P. 574, last paragraph: “Learning process includes three components: learners, teachers/instructors, and learning materials. From teacher’s point of view, teaching is an activity to deliver information and skill to learners with some goals to be achieved. From learners’ point of view, learning is an activity to acquire information from teacher to achieve goals set by the teacher.”
Task type: P. 575, first paragraph: “When instructors put together an on-line course, they may compile interactive course notes, simulations, demos, exercises, quizzes, asynchronous forums, chat tools, web resources, etc. This combination of on-line hyperlinked material could form a complex structure that is difficult to navigate. Hence, personalization features are needed which adaptively facilitate learner in monitoring their learning progress and provide any resources or 
Domain type: P. 574, sec. 2: “RSs [recommender systems] strongly depend on the context or domain they operate in, and it is often not possible to take a recommendation strategy (Drachsler et al. 2008) from one context and transfer it to another context or domain. The first challenge for designing a RS is to define the users and purpose of specific context or domain in a proper way (McNee et al. 2006).”
Lytras discloses the following further limitation which Klašnja-Milićević does not seem to disclose explicitly wherein the learning context comprises an ... an industry type.
P. 8: “Knowledge and learning objects and strategies converge in the specification of design patterns as well as methodologies that foster industry-specific or sector-oriented knowledge and learning exploitation.” (Emphasis added.)
At the time of filing, it would have been obvious to a person of ordinary skill to combine industry/sector-specific knowledge and techniques in e-learning (as taught by Lytras) in the e-learning system of Klašnja-Milićević because this would provide for effective delivery of instruction. As noted by Lytras, learning (including e-learning) is highly industry/sector-specific. Klašnja-Milićević seems to acknowledge this as well, however that reference discusses only domain-specific instruction, not industry-specific instruction. The Examiner notes that the Applicant’s specification does not seem to distinguish between domain and industry in this context, and further notes that every subject matter domain may be classified into one industry or another. Both references (i.e. Lytras and Klašnja-Milićević) pertain to e-learning.

Regarding claims 3 and 6, Klašnja-Milićević disclose their further limitation wherein the context source comprises a subject-matter expert (SME) source, an internal source, a premium source, or an external source.

Internal source: “Besides helping user to organize his/her personal collections, a tag also can be regarded as a user’s or expert’s personal opinion expression, while tagging can be considered as implicit rating or voting on the tagged information resources or items (Liang et al. 2008). Thus, the tagging information can use to make recommendations.” The Examiner interprets “internal source” as encompassing expert tags because experts will typically have to be vetted (and possibly hired) by the system host.
Premium source: p. 574: “Personalized recommendation approaches are first proposed in e-commerce area for product purchase.”
External source: P. 582: “Another system implemented by Soonthornphisaj et al. (2006) allows all learners to collaborate their expertise in order to predict the most suitable learning materials to each learner. This smart e-learning system applies the collaborative filtering approach that has an ability to predict the most suitable documents to the learner. All learners have the chance to introduce new material by uploading the documents to the server or pointing out the Web link from the Internet and rate the currently available materials.” The Examiner interprets “external source” as encompassing this crowdsourced RS system because the third party group (“all learners”) are external to the group of {primary user, RS host}.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Klašnja-Milićević and Shen (Shen, Li-ping and Rui-min Shen, "Ontology-based learning content recommendation", Int. J. Cont. Engineering Education and Lifelong Learning, Vol. 15, Nos. 3-6, 2005, pp. 308-17.).
Regarding claim 7 Klašnja-Milićević discloses a computerized method useful for automated policy-based enrichment of educational content based on a learning context in an online educational platform comprising:
with a policy plane, obtaining a learning context an educational content;

P. 591, sec. 4.1, fig. 4 (and accompanying description): Items I.
with a content plane, obtaining the educational content; ...
[The Examiner notes that this appears to be a duplicate limitation, as its scope seems to be identical to the previous limitation. See also §112b rejection supra.]
P. 572: “Such a RS [recommender system] utilizes information about learners and learning activities (LA) and recommend items such as papers, web pages, courses, lessons and other learning resources which meet the pedagogical characteristics and interests of learners”
P. 591, sec. 4.1, fig. 4 (and accompanying description): Items I.
based on an output of the policy plane, content plane and the taxonomy plane:
creating at least one learnable tags applying to the educational content; and
P. 589, sec. 4: “Collaborative tagging is employed as an approach, which is used for automatic analysis of user preference and recommendation. To improve recommendation quality, metadata such as content information of items has typically been used as additional knowledge. With the increasing reputation of the collaborative tagging systems, tags could be interesting and useful information to enhance algorithms for recommender systems. Collaborative tagging systems allow users to upload their resources, and to label them with arbitrary words, so called tags (Golder and Huberman 2005).”
receiving a user query for the educational content, based on the based on an output of the policy plane, content plane and the taxonomy plane of an organization that a user is in, using the learning tag to determine a relevancy of the educational content and returning the educational content to a user's educational application via a discovery engine.
P. 595, sec. 5.1: “Tagging systems have the potential to improve search, recommendation and personal organization while introducing new modalities of social communication.” The Examiner notes that the 
See also p. 572, discussing shortcomings of traditional search engines like Google, and proposing a vision of a solution: “Ideally, Recommender System (RS) in e-learning environments should assist learners in discovering relevant learning actions that perfectly match their profile, at the right time, in the right context, and in the right way, keep them motivated and enable them to complete their learning activities in an effective and efficient way (Tang and McCalla 2005).”
Shen discloses the following further limitation which Klašnja-Milićević does not seem to disclose explicitly:
with a taxonomy plane, generating a hierarchical classification of entities in the 16policy plane and content plane;
P. 314, fig. 3: “Part of the concept tree of computer networks course”; also p. 310, fig. 1 (A) and (B). The Examiner interprets “classification... in the content plane” as encompassing this concept tree.
P. 311, fig. 1: “Concept tree and its corresponding competency tree”. The Examiner interprets “classification... in the  policy plane” as encompassing this competency tree.
At the time of filing, it would have been obvious to a person of ordinary skill to use hierarchical classification for learning item (content entities) or competencies (policy entities) (as taught by Shen) in the e-learning recommender system of Klašnja-Milićević because learning concepts in any domain are likely to be hierarchical. For example, most academic textbooks are arranged into sections, each section comprising several chapters, each chapter comprising several sub-chapters, i.e. in a hierarchy. Both Klašnja-Milićević and Shen pertain to e-learning.

wherein the educational content comprises an external content, an internal content, a subject matter expert (SME) content and a premium educational content.
External content: P. 582: “Another system implemented by Soonthornphisaj et al. (2006) allows all learners to collaborate their expertise in order to predict the most suitable learning materials to each learner. This smart e-learning system applies the collaborative filtering approach that has an ability to predict the most suitable documents to the learner. All learners have the chance to introduce new material by uploading the documents to the server or pointing out the Web link from the Internet and rate the currently available materials.” The Examiner interprets “external source” as encompassing this crowdsourced RS system because the third party group (“all learners”) are external to the group of {primary user, RS host}.
Internal content: “Besides helping user to organize his/her personal collections, a tag also can be regarded as a user’s or expert’s personal opinion expression, while tagging can be considered as implicit rating or voting on the tagged information resources or items (Liang et al. 2008). Thus, the tagging information can use to make recommendations.” The Examiner interprets “internal source” as encompassing expert tags because experts will typically have to be vetted (and possibly hired) by the system host.
SME content: P. 595: “e-learning are specific of the domain for which they have been designed (since they have to be provided with the expert knowledge)”.
Premium educational content: p. 574: “Personalized recommendation approaches are first proposed in e-commerce area for product purchase.”

Additional Relevant Prior Art
The Examiner notes that the following additional reference is relevant to the disclosed invention, but is not relied upon in any particular art rejection:
Tarus (Tarus, John K., Zhendong Niu, and Ghulam Mustafa, "Knowledge-based recommendation: a review of ontology-based recommender systems for e-learning", Artificial Intelligence Rev (2018) 50:21–48, published online 13 January 2017.) discloses, inter alia, a survey of knowledge-based recommending techniques for e-learning, including ontology-based recommenders (see e.g. p. 23 and pp. 29-31).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Vincent Gonzales/Primary Examiner, Art Unit 2124